Citation Nr: 1234293	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-20 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to claimed left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1963 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection to left shoulder and lumbar spine disorders.  The Veteran timely appealed that decision.

The Veteran initially testified at a Board hearing before an Acting Veterans Law Judge in April 2011; a transcript of that hearing is associated with the claims file.  This case was initially before the Board in September 2011, when it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran initially held a hearing before an Acting Veterans Law Judge in April 2011, who signed the September 2011 remand.  However, after completion of the development ordered in that remand and the case being returned for further appellate review, the Acting Veterans Law Judge had retired from the Board.  The Veteran was informed that the Acting Veterans Law Judge was no longer employed by the Board in an August 2012 letter and apprised of his right to another hearing before a Veterans Law Judge, if he so desired.  In a September 2012 correspondence, the Veteran requested another hearing before a Veterans Law Judge.  Accordingly, a remand is necessary at this time in order to allow the Veteran to be scheduled for a new hearing before a Veterans Law Judge, as requested.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge, either by videoconference or in person at the RO, whichever affords the earliest opportunity, and notify him and his representative of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same please add appropriate documentation to the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

